United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN J. PERSHING VETERANS AFFAIRS
MEDICAL CENTER, Poplar Bluff, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1519
Issued: February 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 9, 2019 appellant filed a timely appeal from a May 22, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a back or leg injury
causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 3, 2016 appellant, then a 55-year-old practical nurse, filed a traumatic injury
claim (Form CA-1) alleging that on August 1, 2016 she sustained a back injury due to repetitive
lifting, bending, and transferring patients while in the performance of duty. She stopped work on
August 1, 2016, but returned to sedentary work involving minimal patient care in September 2016.
In a November 14, 2016 development letter, OWCP requested that appellant submit
additional evidence in support of her claim, including a physician’s opinion supported by a medical
explanation as to how the reported August 1, 2016 employment incident caused or aggravated a
medical condition. It provided a questionnaire for her completion which asked her to clarify
whether she was claiming a traumatic injury or an occupational disease.2 OWCP afforded
appellant 30 days to respond.
In response, appellant submitted a statement in which she advised that she experienced
pain and numbness in her back and legs after bending, stooping, pulling, and lifting patients during
more than one workday. OWCP then advised her that it was converting her claim as a claim for
an occupational injury to her back and legs.
Appellant submitted an October 19, 2016 report from Dr. Kevin A. Vaught, a Boardcertified neurosurgeon, who indicated that she presented with complaints of lumbar back pain and
radicular pain in her legs (left greater than right) which began six months prior. Dr. Vaught noted
that she did not identify any inciting factors for her symptoms, but that she had an active career as
a nurse. He advised that appellant had undergone surgery in 2006 and 2007 at the L5-S1 level.
Dr. Vaught diagnosed lumbar spondylosis with radiculopathy, lumbosacral radiculopathy, and
chronic low back pain, and noted that she had a significant history of lumbar back pain with
radiculopathy for which she was experiencing a great deal of pain.3
In October 21 and November 6, 2016 reports, Dr. Christopher L. Reis, a Board-certified
anesthesiologist and osteopath, discussed his application of intra-articular facet injections at L3-4.
On November 7, 2016 Daniel S. Johnstone, a physician assistant, discussed her back and leg
symptoms and recommended work restrictions. In an undated attending physician’s report (Form
CA-20), a provider with an illegible signature diagnosed disc protrusion at L3-4 and spinal fusion.4
By decision dated February 8, 2017, OWCP accepted that appellant had established
employment factors in the form of bending, stooping, pulling, and lifting patients. However, it
denied her claim, finding that she had not submitted sufficient medical evidence to establish a
2

OWCP explained that a traumatic injury refers to injury caused by a specific event or incident or series of incidents
occurring within a single workday or work shift whereas an occupational disease refers to an injury produced by
employment over a period longer than a single workday or work shift. See 20 C.F.R. §§ 10.5(q), (ee), respectively.
3
Dr. Vaught indicated that diagnostic testing showed a solid fusion at L5-S1 and he recommended medial branch
blocks at L3-4 and L4-5.
4

Appellant also submitted reports detailing the findings of diagnostic testing of her lumbar spine, including a
June 29, 2012 computerized tomography (CT) scan, October 10, 2016 magnetic resonance imaging scan, and
October 20, 2016 x-ray testing.

2

medical condition casually related to the accepted factors of her federal employment. OWCP
concluded, therefore, that appellant had not met the requirements to establish “an injury and/or
medical condition causally related to the accepted work factors.”
On February 16, 2017 appellant, through her then-counsel, requested a telephonic hearing
with a representative of OWCP’s Branch of Hearings and Review.
Appellant subsequently submitted a Form CA-20 dated January 5, 2017, in which a
provider with an illegible signature diagnosed disc protrusion at L3-4 and spinal fusion. In a
January 11, 2017 report, Dr. Sonjay Fonn, a Board-certified neurosurgeon and osteopath, indicated
that she presented on that date with the chief complaint of low back pain radiating into her legs
which had a sudden onset in August 2016. He provided examination findings, discussed
diagnostic testing of the low back, and diagnosed lumbago, lumbar postlaminectomy syndrome,
lumbar radiculopathy, and sciatica. In an April 5, 2017 Form CA-20 report, Dr. Fonn listed the
date of injury as August 1, 2016 and the history of employment injury as “low back pain, left worse
than right, paresthesia in feet and weakness.” He indicated that the diagnoses of lumbar
radiculopathy, lumbago, and facet arthropathy were due to the employment activity. Appellant
could return to light work on March 16, 2017 with restrictions including no lifting more than 20
pounds.5
During the hearing held on August 11, 2017 counsel acknowledged appellant’s prior back
problems, but argued that her work duties caused a herniated disc at L3-4. Appellant testified that,
a week prior to the hearing, Dr. Fonn performed back surgery which had not been authorized by
OWCP.
Post hearing, appellant submitted several reports dated between March 16 and May 30,
2017 in which Dr. Fonn discussed her medical condition and diagnosed such conditions as
lumbago, lumbar herniated nucleus pulposus without myelopathy, lumbar radiculopathy, sciatica,
lumbar stenosis, discogenic pain, and facet arthropathy. Within his reports, Dr. Fonn indicated
that appellant could either continue with light-duty work or that she had no current work
restrictions.
By decision dated September 28, 2017, OWCP’s hearing representative set aside the
February 8, 2017 decision and found that Dr. Fonn’s April 5, 2017 report necessitated further
development of the medical evidence, to be followed by the issuance of a de novo decision. She
directed that, upon remand, OWCP was to request a supplemental report from Dr. Fonn regarding
a possible employment-related cause for appellant’s back and leg conditions.
On April 5, 2018 OWCP requested that Dr. Fonn provide a report addressing whether
appellant sustained a back or leg condition due to performing her work duties. Dr. Fonn did not
respond to OWCP’s request for a supplemental report.

5

Appellant submitted notes, dated March 22 and April 18, 2017, in which Dr. Fonn recommended work
restrictions. She also submitted the results of additional diagnostic studies, including March 16, 2017 CT scan/x-ray
testing of the low back, April 27, 2017 x-ray testing of the low back, May 4, 2017 echocardiogram testing, and May 30,
2017 CT scan/x-ray testing of the chest.

3

Appellant submitted reports, dated between August 14 and 31, 2017, in which Dr. Fonn
discussed his follow-up treatment after performing surgery at L3-4 on August 4, 2017.6 She
submitted a portion of a September 27, 2017 report which does not contain a page with a
signature.7
By decision dated May 18, 2018, OWCP denied appellant’s claim, finding that she had not
submitted sufficient medical evidence to establish a medical condition casually related to the
accepted factors of her federal employment.
On February 12, 2019 appellant requested reconsideration of the May 18, 2018 decision.
Appellant submitted an April 9, 2018 report from Dr. Jeroen Coppens, a Board-certified
neurosurgeon, who indicated that he discussed upcoming scheduled diagnostic testing. In an
April 10, 2018 report, Dr. Michael Prim, a Board-certified neurosurgeon, summarized recent
diagnostic testing of her low back. On May 1, 2018 Dr. Jorge Urquiaga, a Board-certified
neurosurgeon, also discussed appellant’s recent diagnostic testing.
By decision dated May 22, 2019, OWCP denied appellant’s claim for an employmentrelated back condition, noting that she did not submit sufficient medical evidence to establish such
a condition causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.9 These are the essential elements of every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.10
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

6

The case record does not contain a report of the August 4, 2017 surgery.

7
Appellant also submitted November 3 and 9, 2017 notes in which Dr. Fonn recommended work restrictions and
reports of diagnostic testing of the low back from April 2018.
8

Supra note 1.

9

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
10

K.V., and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

4

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a back or leg
injury causally related to the accepted factors of her federal employment.
Appellant submitted an April 5, 2017 Form CA-20 report from Dr. Fonn who listed the
date of injury as August 1, 2016 and the history of employment injury as “low back pain, left worse
than right, paresthesia in feet and weakness.” Dr. Fonn indicated that the diagnoses of lumbar
radiculopathy, lumbago, and facet arthropathy were due to the employment activity. The Board
finds that this report is of limited probative value with respect to appellant’s claim of an
occupational injury to her back and legs because it does not contain adequate medical rationale on
the causal relationship between her diagnosed conditions and the accepted factors of her
employment, i.e., bending, stooping, pulling, and lifting patients. Dr. Fonn did not discuss the
implicated factors of her employment, which occurred over more than a single day, or otherwise
describe the medical mechanism through which they could have caused injury or aggravated a
preexisting condition. The Board has held that a report is of limited probative value regarding
causal relationship if it does not contain medical rationale explaining how an employment activity
could have caused or aggravated a medical condition.15 Therefore, the April 5, 2017 report is
insufficient to establish appellant’s claim.
Appellant submitted additional reports of Dr. Fonn, dated between March and
November 2017, but these reports did not contain an opinion on the cause of the back/leg conditions
diagnosed in the reports. The Board has held that medical evidence that does not offer an opinion

11

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
12

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018).

14

Id.; Victor J. Woodhams, supra note 11.

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

5

regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.16 Therefore, these reports are insufficient to establish appellant’s claim.17
Appellant submitted an October 19, 2016 report from Dr. Vaught, who diagnosed lumbar
spondylosis with radiculopathy, lumbosacral radiculopathy, and chronic low back pain, and
October 21 and November 6, 2016 reports from Dr. Reis, who discussed his application of intraarticular facet injections at L3-4. She also submitted an April 9, 2018 report from Dr. Coppens,
an April 10, 2018 report from Dr. Prim, and a May 1, 2018 report from Dr. Urquiaga. However,
these reports do not contain an opinion that appellant had a diagnosed medical condition causally
related to the accepted employment factors. Therefore, these reports also are insufficient to
establish her claim.18
Appellant also submitted a November 7, 2016 report from Mr. Johnstone, a physician
assistant. The Board notes that this report has no probative value regarding her occupational
disease claim because, under FECA, the report of a nonphysician, including a physician assistant,
does not constitute probative medical evidence.19 Appellant submitted two Form CA-20 reports,
one undated and another dated January 5, 2017, which were completed by a provider with an
illegible signature. She also submitted a portion of a September 27, 2017 report which does not
contain a page with a signature. However, the Board has held that a document may not be
considered as probative medical evidence if there is no indication that the person completing the
report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and these reports, which lack proper
identification, do not constitute probative medical evidence.20 In addition, appellant submitted
several diagnostic studies, but these reports lack probative value regarding the underlying issue of
this case as they do not address whether employment factors caused the diagnosed conditions.21
As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s diagnosed conditions and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

16

See L.B., Docket No. 18-0533 (issued August 27, 2018).

17

Id.

18

See D.K., Docket No. 17-1549 (issued July 6, 2018).

19

R.S., Docket No. 16-1303 (issued December 2, 2016); L.L., Docket No. 13-0829 (issued August 20, 2013). See
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
20

C.B., Docket No. 09-2027 (issued May 12, 2010).

21

C.S., Docket No. 19-1279 (issued December 30, 2019).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back or leg
injury causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 14, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

